                          CLINTON   BROOK   &   PEED 
                               NEW   YORK   |   N E W   J E R S E Y   |   WASHINGTON   DC 


    BRIAN C. BROOK                                                                           100   CHURCH   STREET 
    BRIAN@CLINTONBROOK.COM                                                                   8TH   FLOOR 
                                                                                             NEW   YORK,   NY   10007 
                                                                                             TEL:   (212)   256‐1957 


                                                                  November 14, 2018
By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge, S.D.N.Y.
500 Pearl Street
New York, NY 10007

Re:      Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
         Letter Objecting to Defendants’ Redaction Proposals

Dear Judge Parker,

This firm represents the Plaintiffs in the above-named matter. In accordance with the Court’s
clarification order dated November 9, 2018, ECF No. 149, we file this letter by ECF objecting to
all of the redactions proposed by Defendants, on the grounds that none of the portions identified
discuss the substance of the communication in question. The more-detailed basis for the
objections will be articulated via email to chambers, as ordered.

                                                                  Respectfully submitted,


                                                                                               .
                                                                  Brian C. Brook

cc:      Robert B. Calihan, Esq.
         Paul F. Keneally, Esq.




                                       WWW.CLINTONBROOK.COM 
